Citation Nr: 0715656	
Decision Date: 05/25/07    Archive Date: 06/01/07

DOCKET NO.  04-37 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an evaluation in excess of 20 percent 
for chondromalacia, right patella, with degenerative 
changes.

3.  Entitlement to an evaluation in excess of 10 percent 
for chondromalacia, left patella.

4.  Entitlement to service connection for diabetes 
mellitus, type II, as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran apparently had active service from October 
1968 to July 1973. 

This matter comes before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a June 2003 rating 
decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia, which granted 
an increased evaluation from 30 percent to 50 percent 
for PTSD, and which granted an increased evaluation from 
10  percent to 20  percent for chondromalacia, right 
patella, and which denied an evaluation in excess of 10  
percent for chondromalacia, left patella, and denied 
service connection for diabetes mellitus, type II.  The 
veteran timely disagreed with those determinations in 
July 2003.  After the RO issued a September 2004 
statement of the case, the veteran's timely substantive 
appeal was received in October 2004.

The veteran requested a Travel Board hearing.  The 
requested hearing was conducted at the Atlanta, Georgia 
RO before the undersigned Veterans Law Judge in February 
2007.  

The veteran's testimony during his February 2007 Travel 
Board hearing raises a claim that his is unemployable as 
a result of his service-connected disabilities, if this 
claim is not already raised by his January 2005 
statement.  This claim is REFERRED to the RO for action 
as necessary.

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that his service-connected right 
and left knee disabilities have increased in severity.  
The most recent VA examination of the veteran's knees 
was conducted in 2003.  VA clinical records relevant to 
treatment of the veteran's service-connected knee 
disabilities end in 2003.  The veteran's testimony that 
his knee disabilities have increased in severity in the 
four years since the February 2003 VA examination of the 
knees is credible.  Examination which reflects the 
current severity of the knee disabilities is required.  

The veteran contends that he is entitled to service 
connection for diabetes mellitus, type II, on the basis 
of exposure to herbicides.  He contends that he was 
exposed to herbicides while on board the USS BENJAMIN 
STODDERT and that he disembarked from that vessel in 
DaNang and was exposed to herbicides while on the soil 
of Vietnam.  The Board cannot at this time adjudicate 
the veteran's claim that he is entitled to the 
presumption of service connection for diabetes based on 
shipboard exposure to herbicides.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006) (the Department of 
Veterans Affairs has stay at the Board on the 
adjudication of claims for service connection based on 
herbicide exposure in which the only evidence of 
exposure is service on a vessel off the shore of 
Vietnam).  

However, development of the veteran's claim that he 
disembarked from the USS BENJAMIN STODDERT onto the soil 
of Vietnam may be conducted.  In particular, the veteran 
testified, during his February 2007 Travel Board 
hearing, that he disembarked in 1971 during repairs to 
the ship.  The Annual Command History for 1972, 
apparently obtained by the veteran, including the 
summary reflecting a brief history of other years, does 
not indicate that the incident described by the veteran 
occurred, or that crew members disembarked in Vietnam 
during that year.  However, the veteran contends that 
the disembarkation occurred in 1971.  Therefore, further 
development, to include obtaining addition information 
for 1971 and for the period in 1970 during which the 
ship may have been in Vietnam, should be obtained.  If 
these records do not document disembarkation of the 
crew, after reviewing those documents, perhaps with the 
assistance of his representative, the veteran should 
attempt to identify more specifically the period of time 
during which he may have disembarked from the ship, and 
more complete records, to include the ship's log, should 
be requested.  

The veteran testified regarding the severity of his 
PTSD.  His testimony, consistent with evidence of 
record, made it clear that he had been treated by VA 
providers and by private providers at various times 
during the course of this appeal.  The records 
associated with the claims file are clearly incomplete, 
since the most recent record of VA treatment of the 
veteran's PTSD, other than VA examination reports, is in 
April 2000.  Adjudication of the claim for an evaluation 
in excess of 50 percent for PTSD, especially the 
veteran's contention that the severity of his PTSD has 
increased during the pendency of this appeal, should not 
proceed without an attempt to obtain the records of the 
veteran's treatment.  In addition, the veteran and his 
wife testified as to outbursts of irritability, 
including road rage.  The veteran should be afforded the 
opportunity to document such symptomatology.   

Accordingly, the case is REMANDED for the following 
action:

1.  The veteran's current VA treatment 
records, especially records pertaining to 
treatment of the knees and treatment of 
PTSD, must be obtained and associated 
with the claims file.  All records of 
treatment of the knees since February 
2003 and all records of treatment of PTSD 
since April 2001 (one year prior to the 
date of receipt of the claim for an 
increased evaluation) must be obtained.  

2.  The veteran should identify each non-
VA provider of treatment for his PTSD and 
for his service-connected knee 
disabilities, from April 2002 to the 
present.  Any identified records should 
be sought.

3.  The veteran should be afforded the 
opportunity to present evidence as to the 
effect of his service-connected 
disabilities on his employment since his 
retirement from state employment, 
including evidence from his employment in 
Medicaid precertification, to include 
statements from supervisors, fellow 
employees, or others who would have had 
the opportunity to observe him performing 
that employment.  

4.  The Naval Historical Center, 805 
Kidder Breese, SE, Washington Navy Yard, 
Washington, DC 20374-5060, should be 
requested to provide any available records 
pertinent to the USS BENJAMIN STODDERT, to 
include the ship's annual histories for 
1970 and 1971.  The Naval Historical 
Center should be asked to provide any 
records which might corroborate the 
veteran's contention that the crew 
disembarked in Vietnam at least once.  

IF the ship history does not verify the 
veteran's contention that crew members 
disembarked in Vietnam, the veteran should 
have an opportunity, after reviewing all 
the information available, to identify 
more specifically the period during which 
he believes he disembarked.  If the 
veteran identifies a more specific time 
frame, identified by a two-month period, 
for the disembarkation, the deck log for 
the USS BENJAMIN STODDERT for the relevant 
time period should be sought from the 
Modern Military Branch, National Archives, 
8601 Adelphi Road, College Park, MD 20740.  

5.  The veteran should be afforded VA 
examination of the knees.  The examiner 
should be provided with a copy of this 
Remand, the claims file, and the veteran's 
current VA clinical records.  The examiner 
should describe the severity and 
manifestations of the service-connected 
right and left knee disabilities.  All 
necessary tests and studies deemed 
necessary should be accomplished, but 
should include complete range of motion 
findings.  The examination report must 
also address any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
pain with use, and should address the 
veteran's contention that his knees lock, 
that the right knee dose not straighten 
out, the right leg does not function 
properly, that the left knee goes 
backwards, and that his knee give way.  
The examiner should accurately measure and 
report where any recorded pain begins and 
ends when measuring limitation of motion.  
The examiner should offer an opinion as to 
whether there would be additional limits 
on functional ability during flare-ups, 
and if feasible, express this in terms of 
additional degrees of limitation of motion 
during the flare-ups.  If the examiner is 
unable to offer an opinion as to the 
nature and extent of any additional 
disability during a flare-up that fact 
should be so stated and the reason should 
be explained. 



6.  The veteran should also be scheduled for a 
VA psychiatric examination to determine the 
current severity of his service-connected 
depression and PTSD.  The examiner is 
requested to determine all current 
manifestations associated with the veteran's 
PTSD and to comment on their severity.  The 
examination should specifically address the 
degree of social and occupational impairment 
caused by the veteran's PTSD.  A current 
Global Assessment of Functioning (GAF) scale 
score should be provided.  The claims folder 
should be available for review in conjunction 
with the examination.  All findings, and the 
reasons and bases therefore, should be set 
forth in detail.

7.  The veteran's claims on appeal should 
be readjudicated after the above 
development is completed.  Readjudication 
of the claim of entitlement to service 
connection for Type II diabetes mellitus, 
including as due to Agent Orange exposure, 
should include consideration of Haas v. 
Nicholson, 20 Vet. App. 257 (2006), and 
any further developments in that case.  

If any claim is denied, issue a 
supplemental statement of the case to the 
veteran and his representative.  The 
veteran should be given an opportunity to 
respond.

Thereafter, the appeal should be returned to the Board, 
if in order.  The appellant has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of 
the Board of Veterans' Appeals is appealable to the 
United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).



